UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                            No. 01-50455
                          Summary Calendar


                      UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

                               versus

                  JOSE ALFREDO GALLEGOS-RAMIREZ,

                                                  Defendant-Appellant.

_________________________________________________________________

           Appeal from the United States District Court
                 for the Western District of Texas
                          (DR-00-CR-375-1)
_________________________________________________________________
                            June 26, 2002

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Jose   Alfredo   Gallegos-Ramirez   appeals     his   guilty-plea

conviction and sentence for illegal reentry, in violation of

8 U.S.C. § 1326, contending: the aggravated-felony conviction that

resulted in his increased sentence under 8 U.S.C. § 1326(b)(2) was

an element of the offense that should have been charged in the

indictment; and his plea was rendered involuntary because, in

violation of FED. R. CIV. P. 11(c)(1), the magistrate judge failed



*
     Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
to address his alleged misunderstanding of the maximum sentence

that he faced.

      Ramirez   acknowledges   correctly     that   his   “element   of   the

offense” argument is foreclosed by the Supreme Court’s decision in

Almendarez-Torres v. United States, 523 U.S. 224 (1998); he seeks

to preserve the issue for Supreme Court review in the light of

Apprendi v. New Jersey, 530 U.S. 466 (2000).              Apprendi did not

overrule Almendarez-Torres.       See Apprendi, 530 U.S. at 489-90; see

also United States v. Dabeit, 231 F.3d 979, 984 (5th Cir. 2000),

cert. denied, 531 U.S. 1202 (2001).

       Concerning the involuntary plea argument, a defendant who

fails to object in district court to a FED. R. CRIM. P. 11 error

bears the burden on appeal of demonstrating plain error.             United

States v. Vonn, 122 S. Ct. 1043, 1046 (2002).        Plain error requires

Ramirez to show “(1) an error; (2) that is clear or plain; [and]

(3) that affects [his] substantial rights”.               United States v.

Vasquez, 216 F.3d 456, 459 (5th Cir.), cert. denied, 531 U.S. 972

(2000).   Even then, we have discretion not to correct the error;

generally, we will not do so unless it “seriously affects the

fairness, integrity or public reputation of judicial proceedings”.

Id.   Ramirez has failed to show the failure to address his alleged

misunderstanding as to the applicable maximum sentence affected his

substantial rights.    First, the magistrate judge properly advised

Ramirez   of    the   statutory    maximum    sentence     of   20   years’

imprisonment.    Second, there is nothing in the record to show, and
Ramirez does not state on appeal, that, had the magistrate judge

reiterated the statutory maximum sentence after Ramirez expressed

his belief that the maximum sentence was two years, he would not

have pleaded guilty and would have proceeded to trial.    See, e.g.,

United States v. Cuevas-Andrade, 232 F.3d 440, 445 (5th Cir. 2001),

cert. denied, 532 U.S. 1014 (2001).

                                                         AFFIRMED